

116 S4087 IS: Carson City Public Land Correction Act
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4087IN THE SENATE OF THE UNITED STATESJune 25, 2020Ms. Rosen (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance of certain Federal land in Carson City, Nevada, and for other purposes.1.Short titleThis Act may be cited as the Carson City Public Land Correction Act.2.DefinitionsIn this Act:(1)AccountThe term Account means the Carson City Special Account established by section 2601(e)(1)(B) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1113). (2)Carson City Federal Land Collaboration CommitteeThe term Carson City Federal Land Collaboration Committee means a committee composed of—(A)the city manager of the City;(B)a designee of the city manager of the City; and(C)not more than 3 members appointed by the Carson City Board of Supervisors to represent areas of City government, including—(i)the parks, recreation, and open space department of the City;(ii)the community development department of the City; and (iii)the property management department of the City.(3)CityThe term City means Carson City, Nevada. (4)Covered land saleThe term covered land sale means—(A)a sale or disposal of land under section 3, 4, 5, or 6; and(B)a sale of land under subparagraph (E) of section 2601(b)(4) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1110) (as amended by section 8(a)).(5)MapThe term Map means the map entitled Carson City OPLMA Lands and dated September 20, 2018.(6)SecretaryThe term Secretary means the Secretary of the Interior.3.Conveyance to Carson City, Nevada(a)In generalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the Federal land described in subsection (b).(b)Description of Federal landThe Federal land referred to in subsection (a) is the approximately 258 acres of Federal land depicted as Lands to Acquire on the Map.(c)CostsAny costs relating to the conveyance under subsection (a) (including costs of surveys and administrative costs)—(1)shall be paid by the City; and(2)are eligible for reimbursement from the Account.(d)Sale of land to third partiesIf the City subsequently sells all or a portion of the Federal land conveyed to the City under subsection (a)—(1)the sale shall be for fair market value; and(2)the proceeds from the sale shall be deposited in the Account.4.Carson City street connector conveyance(a)In generalThe Secretary of Agriculture shall convey to the City, without consideration, all right, title, and interest of the United States in and to the parcel of Federal land described in subsection (b) for the expansion of a roadway in the City.(b)Description of Federal landThe parcel of Federal land referred to in subsection (a) is the approximately 0.45 acres of Forest Service land depicted as Proposed Land Transfer on the map entitled Carson City OPLMA Lands and dated April 28, 2020. (c)CostsAny costs relating to the conveyance under subsection (a) (including any costs for surveys and other administrative costs) shall be paid by the City.(d)ReversionIf the Federal land conveyed to the City under subsection (a) is used in a manner that is inconsistent with the use authorized under that subsection, the Federal land shall, at the discretion of the Secretary of Agriculture, revert to the United States.5.Disposal of Federal land(a)DisposalSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) is the approximately 28 acres of Federal land depicted as Prison Hills Property on the Map.(c)CostsAny costs relating to the disposal of Federal land under subsection (a) (including costs of surveys and administrative costs) shall be paid by the person who enters into the disposal agreement with the Secretary for the land described in subsection (b).(d)ConditionsOn disposal of the land under subsection (a), the City shall retain—(1)a public utility easement concurrent with Koontz Lane and Conti Drive in the City, which provides waterlines and access to the water tank immediately east of the parcels of Federal land described in subsection (b); and(2)an existing drainage easement for a future detention basin located on APN 010–152–06 depicted as Lands for BLM Disposal on the Map.6.Transfer of land to the United States(a)ConveyanceIf the City offers to convey to the Secretary all right and title of the City in and to the land described in subsection (b), not later than 180 days after the date of the offer, the Secretary shall accept the offer.(b)Description of landThe land referred to in subsection (a) is the approximately 21 acres of land depicted as Bennett Ave Properties and Pinion Hills Dr Property on the Map. (c)Disposal by Secretary of the InteriorSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), the Secretary shall dispose of the land conveyed to the Secretary under subsection (a).(d)Costs(1)Costs related to conveyanceAny costs relating to the conveyance under subsection (a) (including costs of surveys and administrative costs)—(A)shall be paid by the City; and (B)are eligible for reimbursement from the Account.(2)Costs related to disposalAny costs relating to the disposal under subsection (c) (including costs of surveys and administrative costs) shall be paid by the person entering into the disposal agreement with the Secretary for the land conveyed under subsection (a). (e)ConditionsOn disposal of the land under subsection (c), the City shall retain—(1)access and a public utility easement on APN 010–252–02 for operation and maintenance of a municipal well; and(2)a public right-of-way for Bennet Avenue in the City.7.Disposition of proceeds(a)Disposition of proceedsThe proceeds from a covered land sale shall be deposited in the Account.(b)UseAmounts deposited in the Account under subsection (a) shall be available to the Secretary or the Secretary of Agriculture, as applicable, in collaboration with and on approval in writing by, the Carson City Federal Land Collaboration Committee, for—(1)the reimbursement of costs incurred by the Secretary or the Secretary of Agriculture, as applicable, in preparing for a covered land sale, including—(A)the costs of surveys and appraisals; and(B)the costs of compliance with—(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(ii)sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713); and(2)with respect to land acquired by the City under a covered land sale, the reimbursement of costs incurred by the City for—(A)the conduct of wildlife habitat conservation and restoration projects, including projects that benefit the greater sage-grouse;(B)the development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction and wildfire prevention and restoration projects;(C)the acquisition of environmentally sensitive land or an interest in environmentally sensitive land;(D)wilderness protection and processing wilderness designations, including the costs of appropriate fencing, signage, public education, and enforcement for wilderness areas; (E)capital improvements administered by the Bureau of Land Management and the Forest Service; and(F)educational purposes of the City.(c)Investment of accountAmounts deposited in the Account under subsection (a)—(1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and(2)may be expended by the Secretary or the Secretary of Agriculture, as applicable, in accordance with this section and in collaboration with and on approval in writing by, the Carson City Federal Land Collaboration Committee.(d)Management of accountThe management and procedures of the Account shall be determined by an intergovernmental agreement between the City and the Carson City Office of the Bureau of Land Management.8.Amendments to the Omnibus Public Land Management Act of 2009(a)Amendment to reversionary interestsSection 2601(b)(4) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1111) is amended by inserting after subparagraph (D), the following:(E)Sale or lease of land to third parties(i)In generalThe City may enter into an agreement to sell, lease, or otherwise convey all or a portion of the land described in paragraph (2)(B)(iv) to third parties for public purposes.(ii)ConditionA sale of land under clause (i) shall be for not less than fair market value..(b)Postponement; exclusion from saleSection 2601(d) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1112) is amended by striking paragraph (6) and inserting the following:(6)Deadline for saleNot later than 1 year after the date of enactment of the Carson City Public Land Correction Act, if there is a qualified bidder for the land described in subparagraphs (A) and (B) of paragraph (2), the Secretary of the Interior shall offer the land for sale to the qualified bidder..